Title: Tristram Dalton to Thomas Jefferson, 21 August 1815
From: Dalton, Tristram
To: Jefferson, Thomas


      
        Sir
        Boston Aug 21 1815
      
      I am happy in an opportunity, by favour of my good friend General Dearborn, to tender you my most respectful regards—and to hand two pamphlets, in consequence of a wish expressed by Mr Dexter, the introducer of the One on the natural History and Origin of Peat—who is not a little enthusiastical upon the subject—
      The Masstts Agricultural Journal for June gives a partial account of the method practised in this cool & cold Section of the Union—
      Allowance must be made in this representation as the Gentlemen composing the Society, and their Correspondents are not generally practical farmers—
      Having read, with much satisfaction, the “Rural Socrates,” which pamphlet you were so kind as  lend me, when in Washington, I did not peruse the copious extracts made in this Number of the Journal—I then formed an opinion that the practise of the Swiss, and his remarks might be peculiarly useful to the the Farmers of the Northern States
      
        With high Esteem I am Sir your most obdt Servt
        Tristram Dalton
      
    